GROSS, J.,
concurring specially.
I concur in the majority opinion. The facts of this case obviously do not support the extraordinary remedy of an ex parte temporary injunction, which is “antithetical to precious due process rights.” City of Boca Raton v. Boca Raton Airport Auth., 768 So.2d 1191, 1192 (Fla. 4th DCA 2000) (quoting Smith v. Knight, 679 So.2d 359, 361 (Fla. 4th DCA 1996)). Therefore, I would grant the parents’ motion for appellate attorney’s fees under section 57.105(1), Florida Statutes (2002).